11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Julio Cesar Flores, Jr.,                       * From the County Court at Law
                                                 of Erath County
                                                 Trial Court No. 45,713.

Vs. No. 11-16-00016-CR                         * January 19, 2018

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J., sitting
                                                 by assignment)


      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.